      Case: 1:20-cv-00142 Document #: 8 Filed: 03/09/20 Page 1 of 1 PageID #:15


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

              Cliff Urban v. Officer Brian Duffy
Case Title:                                                Case Number: 20-cv-142


An appearance is hereby filed by the undersigned as attorney for:
Officer Brian Duffy

Attorney name (type or print): ShawnTe Raines

Firm: Ancel Glink, P.C.

Street address: 140 S. Dearborn, 6th Floor

City/State/Zip: Chicago, IL 60603

Bar ID Number: 6300624                                     Telephone Number: 312-782-7606
(See item 3 in instructions)

Email Address: sraines@ancelglink.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on March 9, 2020

Attorney signature:            S/ ShawnTe Raines
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
